Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148521                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  HURON MOUNTAIN CLUB,                                                                               Richard H. Bernstein,
          Plaintiff/Counter-                                                                                         Justices
          Defendant/Appellant,
  v                                                                SC: 148521
                                                                   COA: 309075
                                                                   Marquette CC: 09-047419-CH
  MARQUETTE COUNTY ROAD COMMISSION,
          Defendant/Counter-
          Plaintiff/Appellee,
  and
  DAN W. COLLINS,
           Intervening Defendant/Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 5, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           t0513
                                                                              Clerk